FIRST DIVISION
                               BARNES, P. J.,
                           BROWN and HODGES, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                      May 20, 2022




In the Court of Appeals of Georgia
 A22A0326. BLAU v.               GEORGIA          DEPARTMENT                 OF
     CORRECTIONS.

      BARNES, Presiding Judge.

      This case arises out of a dispute over the interplay between Georgia’s Open

Records Act, OCGA § 50-18-70 et seq., and its Secrecy Act, OCGA § 42-5-36 (d),1

and whether records that contain information protected by the Secrecy Act are subject

to disclosure in redacted form. Max Blau, an investigative journalist, submitted two

Open Records Act requests to the Georgia Department of Corrections (“GDOC”)

seeking records relating to the purchase, acquisition, transportation, and handling of

the drugs that the GDOC used or planned to use for executions by lethal injection.


      1
         While the General Assembly gave no formal name to the statute, the parties
refer to OCGA § 42-5-36 (d) as the “Secrecy Act.” For ease of reference, we will
refer to the statute by the same name as the parties.
The GDOC responded by withholding in their entirety the records in its possession

that contained information protected by the Secrecy Act. Blau sued the GDOC for

declaratory and injunctive relief, alleging that the GDOC was improperly withholding

the records because it was obligated under the Open Records Act to redact the

information protected by the Secrecy Act and produce the records. The GDOC moved

to dismiss Blau’s amended complaint for failure to state a claim upon which relief

could be granted, contending, among other things, that the records requested by Blau

and withheld by the GDOC were protected from disclosure under the Secrecy Act.

The trial court agreed with the GDOC and granted its motion to dismiss, and the court

thereafter denied Blau’s motion for reconsideration. On appeal from the dismissal

order, Blau contends that the trial court erred in concluding that he failed to state a

claim under the Open Records Act. For the reasons discussed below, we reverse in

part, vacate in part, and remand for further proceedings consistent with this opinion.2

      2
        We note that Blau’s opening brief to this Court does not comply with the
Appellate Practice Act and this Court’s rules. Primarily, Blau’s brief does not contain
an enumeration of errors. See OCGA § 5-6-40 (“The appellant . . . shall file with the
clerk of the appellate court . . . an enumeration of the errors which shall set out
separately each error relied upon. . . . The appellate court, by rule, may permit the
enumeration to be made a part of the brief.”); Court of Appeals Rule 25 (a) (2) (“Part
Two shall consist of the enumeration of errors. . . .”). Moreover, his brief lacks a
“statement of the method by which each enumeration of error was preserved for
consideration” and a “statement of jurisdiction as to why this Court, and not the

                                          2
      “This Court reviews de novo a trial court’s ruling on a motion to dismiss for

failure to state a claim, construing the pleadings in the light most favorable to the

plaintiff and with any doubts resolved in the plaintiff’s favor, and viewing all

well-pled allegations in the complaint as true.” (Citations and punctuation omitted.)

PV Holding Co. v. Poe, 360 Ga. App. 381, 382 (861 SE2d 265) (2021). “[T]he

pleadings to be construed include any exhibits attached to and incorporated into the

complaint and the answer.” Babalola v. HSBC Bank, 324 Ga. App. 750, 750 (751

SE2d 545) (2013). See OCGA § 9-11-10 (c) (“A copy of any written instrument

which is an exhibit to a pleading is a part thereof for all purposes.”).

      A motion to dismiss for failure to state a claim upon which relief may be
      granted should not be sustained unless (1) the allegations of the
      complaint disclose with certainty that the claimant would not be entitled
      to relief under any state of provable facts asserted in support thereof,
      and (2) the movant establishes that the claimant could not possibly
      introduce evidence within the framework of the complaint sufficient to
      warrant a grant of the relief sought.




Supreme Court, has jurisdiction.” Court of Appeals Rules 25 (a) (1), 25 (a) (2).
Despite these deficiencies, we exercise our discretion to consider the arguments
contained in Blau’s brief.

                                           3
(Citation and punctuation omitted.) Hendon Properties v. Cinema Dev., 275 Ga. App.

434, 435 (620 SE2d 644) (2005).

      Blau’s amended complaint and the attachments thereto3 reflect the following.

Blau “is an Atlanta-based journalist who writes narrative and investigative stories for

newspapers, magazines, and digital media outlets.” On September 9, 2020, Blau’s

attorney sent a request to the GDOC under the Open Records Act, OCGA § 50-18-70

et seq., seeking documents relating to executions by lethal injection in Georgia

(“Initial Request”). Among other things,4 the Initial Request sought “[a]ll records

      3
        The Open Records Act requests for documents submitted by Blau’s attorney
to the GDOC, and the responses of GDOC’s deputy general counsel, were attached
to the amended complaint.
      4
         Contemporaneously with the request at issue in this case, Blau submitted two
additional requests to the GDOC, seeking:
              1. All inventory logs and disposition records pertaining to any and
       all drugs, equipment, or tools that are currently or have previously been
       in [GDOC]’s possession that the [GDOC] intends to use, has used, or
       intended to use in an execution by lethal injection, from the period of
       January 1, 2018, to the present.
              2. All records pertaining to the observation or testing of any and
       all drugs, equipment, or tools that are or have previously been in
       [GDOC]’s possession that the [GDOC] intends to use, has used, or
       intended to use in an execution by lethal injection, from the period of
       January 1, 2018, to the present.
The record indicates that the GDOC provided documents responsive to these two
requests on August 12, 2020, and Blau does not challenge the GDOC’s responses in
this action.

                                          4
concerning the purchase, acquisition, transportation, and handling of any and all

drugs that the [GDOC] intends to use, has used, or intended to use in an execution by

lethal injection, from the period of January 1, 2018, to the present.” The GDOC’s

deputy general counsel responded that the records in its possession responsive to the

Initial Request were not subject to disclosure under the Open Records Act. According

to the GDOC’s counsel, the records were covered by the Secrecy Act, OCGA § 42-5-

36 (d), which protects from disclosure the “identifying information” of certain

persons and entities involved in executions, including the manufacturers and

suppliers of the drugs used for executions by lethal injection.

      On October 7, 2020, Blau’s attorney sent a second request for records to the

GDOC under the Open Records Act (“Second Request”). The Second Request asked

the GDOC to produce the records that it had withheld in response to the Initial

Request, but with the “identifying information” protected by the Secrecy Act

redacted. Relying on the Secrecy Act, the GDOC refused to produce the records in

redacted form.

      Blau subsequently filed the instant lawsuit against the GDOC. His complaint,

as amended, alleged that the GDOC “possesses documents responsive to the Initial

and Second Requests that do not consist entirely and exclusively of ‘information’

                                          5
covered under the Secrecy Act,” and that the GDOC had failed to produce the

responsive documents in redacted form as required by the Open Records Act. Among

other things, Blau requested that the trial court enter a permanent injunction pursuant

to the Open Records Act requiring the GDOC to produce the requested records “after

redacting only the identifying information that the Secrecy Act expressly protects.”

Blau also sought entry of a judgment pursuant to the Declaratory Judgment Act,

OCGA § 9-4-1 et seq., declaring that the Secrecy Act “does not exempt in their

entirety all records concerning the purchase, acquisition, transportation, and handling

of any and all drugs that [GDOC] intends to use, has used, or intended to use in an

execution by lethal injection.”

      The GDOC filed a motion to dismiss Blau’s amended complaint for failure to

state a claim upon which relief could be granted. The GDOC asserted that because the

withheld records revealed identifying information of persons or entities involved in

executions by lethal injection, the records were exempted in their entirety from

disclosure under the language of the Secrecy Act, and Blau therefore could not

succeed on his claims because the GDOC properly withheld the requested records.

      Blau opposed the motion to dismiss, arguing that the Secrecy Act should be

narrowly construed in accordance with the Open Records Act to require the GDOC

                                          6
to redact the identifying information covered by the Secrecy Act and then produce the

requested records. Blau argued that he therefore stated an Open Records Act claim

“by alleging that the [GDOC] is wrongfully withholding entire responsive public

documents rather than producing the responsive records with any protected

identifying information redacted.”

      After reviewing the pleadings and arguments of the parties, the trial court

granted the GDOC’s motion to dismiss the amended complaint, concluding that Blau

was not “entitled to the records redacted in the manner that he seeks” based on the

text of the Secrecy Act. Blau filed a motion for reconsideration, which the trial court

denied, again rejecting Blau’s argument that the withheld records were subject to

disclosure with the identifying information redacted and instead concluding that the

Secrecy Act protected the entire records from disclosure. The trial court reasoned that

the Secrecy Act

      does not just protect the “name, residential or business address,
      residential or business telephone number, day and month of birth, social
      security number, or professional qualifications” of entities involved in
      the production and transport of drugs used in the death penalty, but
      rather protects “any records or information that reveals” such name,
      residential, business address, etc.



                                            7
Blau now appeals from the dismissal order, challenging the trial court’s ruling that

he failed to state a claim.

      1. The Open Records Act. We begin with the applicable statutory framework.

The General Assembly has found and declared that “public access to public records

should be encouraged to foster confidence in government and so that the public can

evaluate the expenditure of public funds and the efficient and proper functioning of

its institutions.” OCGA 50-18-70 (a). To that end, the Open Records Act directs that

“[a]ll public records shall be open for personal inspection and copying, except those

which by order of a court of this state or by law are specifically exempted from

disclosure.” OCGA § 50-18-71 (a). “Government agencies therefore have a duty to

disclose public records unless relieved of that duty by a specific exemption or court

order.” Campaign for Accountability v. Consumer Credit Research Foundation, 303

Ga. 828, 830 (2) (815 SE2d 841) (2018). And the Open Records Act “expressly

creates a private right of action to enforce the obligations imposed on persons or

agencies having custody of records open to the public under the Act.” Blalock v.

Cartwright, 300 Ga. 884, 887 (II) (799 SE2d 225) (2017). See OCGA § 50-18-73 (a).

      In suits brought pursuant to the Open Records Act, the first inquiry is whether

the documents at issue are “public records.” Hardaway Co. v. Rives, 262 Ga. 631, 632

                                         8
(1) (422 SE2d 854) (1992). If the documents are public records, the second inquiry

is whether they are protected from disclosure under a statutory exemption. See id.;

Smith v. Northside Hosp., 347 Ga. App. 700, 705 (820 SE2d 758) (2018).5 In

determining the scope of a statutory exemption, courts must remain mindful that

      the legislature has . . . directed that the [Open Records] Act be “broadly
      construed to allow the inspection of government records,” OCGA §
      50-18-70 (a), while the exceptions to disclosure “shall be interpreted
      narrowly to exclude only those portions of records addressed by such
      exception.” Id.; see also OCGA § 50-18-71(a); City of Atlanta v. Corey
      Entertainment, Inc., 278 Ga. 474, 476 (1) (604 SE 140) (2004).


Schick v. Bd. of Regents of Univ. System of Ga., 334 Ga. App. 425, 429 (1) (779 SE2d

452) (2015).

      In its motion to dismiss, the GDOC did not contest that the documents sought

by Blau were public records as defined by the Open Records Act and instead focused

on the second inquiry, namely, whether a statutory exemption protected the records




      5
        Many of the statutory exemptions to disclosure are found in OCGA § 50-18-
72 (a), but the list of exemptions contained in that subsection is not exhaustive. See
Campaign for Accountability, 303 Ga. at 830 (2); Hardaway Co., 262 Ga. at 633 (1).
The GDOC did not rely on any of the exemptions found in OCGA § 50-18-72 (a) in
moving to dismiss Blau’s complaint.

                                          9
from disclosure. The GDOC relied upon the statutory exemption set forth in the

Secrecy Act, OCGA § 42-5-36 (d),6 which provides:

            (1) As used in this subsection, the term “identifying information”
      means any records or information that reveals a name, residential or
      business address, residential or business telephone number, day and
      month of birth, social security number, or professional qualifications.


            (2) The identifying information of any person or entity who
      participates in or administers the execution of a death sentence and the
      identifying information of any person or entity that manufactures,
      supplies, compounds, or prescribes the drugs, medical supplies, or
      medical equipment utilized in the execution of a death sentence shall be
      confidential and shall not be subject to disclosure under Article 4 of
      Chapter 18 of Title 50 or under judicial process. Such information shall
      be classified as a confidential state secret.




      6
        See Owens v. Hill, 295 Ga. 302, 316-317 (4) (d) (3) (758 SE2d 794) (2014)
(discussing the Secrecy Act and explaining the rationale behind affording
confidentiality to those parties involved in executions).

                                          10
OCGA § 42-5-36 (d).7 In light of the GDOC’s reliance on the protections from

disclosure afforded by the Secrecy Act, the pertinent legal question on appeal is

whether Blau’s Open Records Act claim was entirely foreclosed by the Secrecy Act

at the pleadings stage of the litigation. We conclude that it was not.

      As previously noted, in his amended complaint, Blau alleged that the public

records withheld by the GDOC in response to his Initial and Second Requests did not

“consist entirely and exclusively of ‘information’ covered by the Secrecy Act,” and

that the records could be produced by the GDOC with the “identifying information”

of the relevant persons or entities involved in executions redacted. Blau’s complaint

further alleged that the GDOC had impermissibly withheld records responsive to his

requests in their entirety, instead of producing the portions of those records

containing information about the purchase, acquisition, transportation, and handling

of drugs used in lethal injection that were not covered by the Secrecy Act. Based on

these allegations, and mindful that this case is only at the pleadings stage such that

      7
     The Secrecy Act was amended, effective July 1, 2021, to further provide:
          No person shall divulge or cause to be divulged in any manner
    any confidential state secret. Any person violating this Code section or
    any person who causes or procures a violation of this Code section or
    conspires to violate this Code section shall, upon conviction, be guilty
    of a misdemeanor.
OCGA § 42-5-36 (f); Ga. Laws 2021, p. 91, § 1.

                                         11
none of the records at issue are contained in the record, we cannot say that “all the

records described in the [Initial and Second Requests] are excepted” in their entirety

from disclosure under the Secrecy Act. (Emphasis in original.) Deal v. Coleman, 294

Ga. 170, 187 (3) (751 SE2d 337) (2013). See Schick, 334 Ga. App. at 429 (1). There

may well be records in the possession of the GDOC that consist solely of identifying

information protected by the Secrecy Act. “But as we understand the pleadings, they

do not conclusively show that to be the case, and we must remember that this lawsuit

is before us only upon [a] motion[ ] to dismiss.” Deal, 294 Ga. at 187 (3).

Accordingly, the allegations of the amended complaint do not disclose with certainty

that Blau would not be entitled to relief under the Open Records Act, and his

complaint thus should not have been dismissed. See generally Hendon Properties,

275 Ga. App. at 435 (setting out standard for motion to dismiss).

      In concluding otherwise, the trial court noted that Blau’s Open Records Act

claim was predicated on his argument that while the withheld records contained

information protected by the Secrecy Act, the GDOC was obligated to redact the

protected information and then produce the remaining portions of the records.

Rejecting Blau’s argument, the trial court construed the Secrecy Act to mean that

records containing any information covered by the Secrecy Act are entirely exempt

                                         12
from disclosure. Based on its construction of the Secrecy Act, the trial court

determined that the records sought by Blau were not subject to redaction and could

be withheld in toto by the GDOC.

      The trial court erred in its construction of the Secrecy Act. Construing the

Secrecy Act as creating a blanket exemption from disclosure rather than allowing for

redaction is inconsistent with the rule that statutory exemptions to the Open Records

Act are to be construed narrowly. OCGA § 50-18-72 (b) of the Open Records Act

directs that the exemptions set forth in that statute

      shall be interpreted narrowly so as to exclude from disclosure only that
      portion of a public record to which an exclusion is directly applicable.
      It shall be the duty of the agency having custody of a record to provide
      all other portions of a record for public inspection or copying.


(Emphasis supplied.) While “[t]his direction is by its terms applicable only to the

exemptions listed in [OCGA] § 50-18-72,” our Supreme Court has reasoned that “it

would be incongruous were the same standard of narrow construction not applied to

exemptions found in other parts of the Code.” Hardaway Co., 262 Ga. at 634 (2) (a).

Consequently, our Supreme Court has concluded that “any purported statutory

exemption from disclosure under the Open Records Act must be narrowly construed.”

(Emphasis in original.) Id. And when such a construction is applied in this case, the

                                          13
Secrecy Act is properly construed to exclude from disclosure (and thus require

redaction of) only those portions of a public record that would reveal the “name,

residential or business address, residential or business telephone number, day and

month of birth, social security number, or professional qualifications” of persons and

entities that participate in or administer executions, or that manufacture, supply,

compound, or prescribe the drugs or medical supplies or equipment utilized in

executions. OCGA 42-5-36 (d). See Hardaway Co., 262 Ga. at 634 (2) (a). “To

exclude [an] entire document because it contains exempted material would be

unresponsive to the legislative intent underlying the [Open Records] Act.” (Citation

and punctuation omitted.) Atlanta Journal & Constitution v. City of Brunswick, 265

Ga. 413, 414 (1) (457 SE2d 176) (1995). See Griffin-Spalding County Hosp. Auth.

v. Radio Station WKEU, 240 Ga. 444, 447 (3) (241 SE2d 196) (1978) (explaining that

“the intent of the General Assembly [in enacting the Open Records Act] was to afford

to the public at large access to public records with the exceptions of certain

information which the Act exempts from disclosure,” and that the Act provides for

agencies to redact existing records before producing them).




                                         14
      The trial court concluded that such a narrow construction was inconsistent with

the plain language of the Secrecy Act,8 but we disagree. The Secrecy Act makes

confidential only the “identifying information” of persons or entities involved in

executions, OCGA § 42-5-36 (d) (2), and “identifying information” is defined as “any

records or information that reveals a name, residential or business address, residential

or business telephone number, day and month of birth, social security number, or

professional qualifications.” (Emphasis supplied.) OCGA § 42-5-36 (d) (1). The text

of the Secrecy Act thus focuses “upon [a] specific type of information contained in

. . . [government] records” and on protecting that specific information from being

revealed. Atlanta Journal & Constitution, 265 Ga. at 414 (1). It follows from this

statutory text that if the protected information is not revealed, there is no Secrecy Act

violation. And if properly redacted, no such revelation would occur. Therefore,

construing the Secrecy Act as allowing for the production of records in redacted form

is consistent with the text of that statute. See id. (drawing distinction between OCGA

      8
         See generally Campaign for Accountability, 303 Ga. at 831 (2) (“In
construing a statute, we must afford the statutory text its plain and ordinary meaning,
we must view the statutory text in the context in which it appears, and we must read
the statutory text in its most natural and reasonable way, as an ordinary speaker of the
English language would.”) (citation and punctuation omitted).



                                           15
§ 50-18-72 (a) (3), which “narrowly exempts the disclosure of [law enforcement and

prosecution] records to the extent they contain certain specified ‘confidential’

information which the law does not ‘otherwise’ require to be disclosed,” with OCGA

§ 50-18-72 (a) (4), which does not “focus . . . upon the specific type of information

contained in law enforcement and prosecution records” and creates a broad exemption

from disclosure with certain exceptions). Cf. Evans v. Ga. Bureau of Investigation,

297 Ga. 318, 320 (773 SE2d 725) (2015) (rejecting argument that government was

required to produce law enforcement records exempted from disclosure under OCGA

§ 50-18-72 (a) (4) in redacted form because “[t]he focus of subsection (a)(4) . . . is not

upon the specific type of information contained in law enforcement and prosecution

records,” but instead “broadly exempts from disclosure the entirety of such records

to the extent they are part of a ‘pending investigation or prosecution’ and cannot

otherwise be characterized as the initial arrest, accident or incident report”) (citation,

punctuation, and emphasis omitted), disapproved on other grounds by Blalock v.

Cartwright, 300 Ga. 884, 888 (III) (799 SE2d 225) (2017).

      For all of the aforementioned reasons, Blau stated a claim under the Open

Records Act. We therefore reverse the trial court’s dismissal of that claim.



                                           16
      2. The Declaratory Judgment Act. As noted above, in his amended complaint,

Blau also sought entry of a judgment pursuant to the Declaratory Judgment Act

declaring that the Secrecy Act did not exempt in their entirety all of the records he

had requested related to lethal injection. In its motion seeking dismissal of the

amended complaint, the GDOC raised an additional, alternative ground for dismissal

of the declaratory judgment claim, but the trial court did not address or rule on that

argument because it erroneously dismissed Blau’s amended complaint in its entirety

for the reasons discussed in Division 1. And although raised in the court below,

neither party has addressed in their briefing on appeal the GDOC’s alternative

argument pertaining to whether Blau is entitled to declaratory relief. Under these

circumstances, we exercise our discretion to vacate the trial court’s order to the extent

that it dismissed Blau’s declaratory judgment claim and remand for the court to

consider in the first instance the alternative argument raised by the GDOC as to why

Blau failed to state a claim for declaratory relief. See City Of Gainesville v. Dodd, 275

Ga. 834, 838-839 (573 SE2d 369) (2002) (appellate courts have discretion to remand

case to trial court to consider in the first instance alternative grounds raised and

disputed by the parties, where the trial court did not reach those grounds because it

relied on an erroneous legal theory or reasoning). See also Maynard v. Snapchat, 346

                                           17
Ga. App. 131, 137 (2) (816 SE2d 77) (2018) (remanding case to the trial court to

address remaining arguments for granting motion to dismiss).

      Judgment reversed in part, vacated in part, and case remanded with direction.

Brown and Hodges, JJ., concur.




                                        18